Exhibit CWEI FUHRMAN-MASCHO REWARD PLAN ARTICLE I Purpose of Plan 1.1Purpose of Plan.The purpose of the Reward Plan (the “Plan”) is to reward eligible employees and other service providers listed on Exhibit A of Clayton Williams Energy, Inc., and its wholly-owned affiliates (the “Employer”) for continued quality service to the Employer, and to encourage retention of those employees and service providers, by providing them the opportunity to receive bonus payments that are based on profits derived from a portion of the Employer’s working interest in certain wells drilled by Employer in the Fuhrman-Mascho area described on Exhibit B. ARTICLE II Definitions and Construction 2.1Definitions.Where the following words and phases appear in the Plan, each will have the respective meaning set forth below, unless the context clearly indicated to the contrary. (a) Acquisition Costs:The portion of any costs or expenses incurred by the Employer that are attributable to acquiring the Well Interests. (b) Affiliate:An “Affiliate” of any specified person means any other person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified person.For the purposes of this definition, “control” when used with respect to any person means the power to direct the management and policies of such person, directly or indirectly, through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. (c) Agreed Rate:3.97% per annum, compounded quarterly. (d) Bonus Award:The right granted to a Participant to receive payments, if any, under the terms and conditions of the Plan. (e) Bonus Percentage:The designated percentage set forth in each Participant’s Notice of Bonus Award that is used to calculate the amount of payments, if any, that such Participant may be entitled to under the Plan. (f) Change of Control.A “Change of Control” will be deemed to occur as of (i) the dateany “person” or “group” of related persons (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person or group shall be deemed to have “beneficial ownership” of all shares that any such person or group has the right to Fuhrman-Mascho Bonus Plan.doc 1 acquire, whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of more than 35% of the total voting power of the Voting Stock of the Company (or its successor by merger, consolidation or purchase of all or substantially all of its assets) (for the purposes of this clause, such person or group shall be deemed to beneficially own any Voting Stock of the Company held by a parent entity,if such person or group “beneficially owns” (as defined above), directly or indirectly, more than 35% of the voting power of the Voting Stock of the Company (or its successor by merger, consolidation or purchase of all or substantially all of its assets) or its parent entity and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the board of directors of the Company (or such successor) or its parent entity, or (ii) the date of death of Clayton W. Williams, Jr. (g) Code:The Internal Revenue Code of 1986, as amended from time to time. (h) Committee:The Compensation Committee of the Company’s board of directors. (i) Company:Clayton Williams Energy, Inc. (j) Effective Date:August 1, (k) Eligible Person:Each person who is employed by Employer or who performs services for the Employer as a consultant or independent contractor. (l) Employer:The Company and its wholly-owned Affiliates. (m) Exchange Act:The Securities Exchange Act of 1934, as amended. (n) Full Vesting Date:November 4, 2011 (o) Notice of Bonus Award:The notice provided to each Participant pursuant to Section 3.1, setting forth, among other things, the Participant’s Bonus Percentage under the Plan. (p) Participant:Each Eligible Person who has been granted a Bonus Award under the Plan and participates in the Plan in accordance with the provisions of Article III. (q) Payment Date:With respect to each Plan Quarter, the date that payment, if any, is made to eligible Participants pursuant to Article V. (r) Permitted Assignee:Each Participant’s spouse, parents, or natural or adoptive lineal descendants, or one or more trusts or partnerships established exclusively for the benefit of each Participant’s spouse, parents or natural or adoptive lineal descendants. Fuhrman-Mascho
